DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-13 in the reply filed on 05/07/21 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/02/20&10/22/20 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama (US 2018/0226326).

a.	Re claim 1, Uchiyama discloses a circuit board comprising: a board 31 (figs. 10-14, [0049]; see remaining of disclosure for more details); first connection pads 314 ([0103]) disposed on the board and arranged in a first (X) direction; second connection pads 313 ([0094]) disposed on the board and arranged in the first direction, the second connection pads being spaced apart from the first connection pads in a second (Y) direction perpendicular to the first direction; a driving chip 21 ([0049]) disposed on the board and between the first connection pads and the second connection pads; and a first adhesive layer 91 (or 91&911 or 91&912; [0065], [0099]-[0100]) disposed on the 

b.	Re claim 2, the first adhesive layer overlaps with an area between the first connection pads in the plan view (explicit on fig. 12).

c.	Re claim 3, the first adhesive layer overlapping with the area between the first connection pads (it is noted here that “the first adhesive layer overlapping with the area between the first connection pads” is also the whole adhesive since a part of it does the described overlapping) is disposed (in part by its portion abutting board 31) directly on the board, and wherein a thickness of the first adhesive layer overlapping with the area between the first connection pads is greater than a thickness of each of the first connection pads (this is assumed true in view of fig. 10 wherein pads 314 are so thin that they do not even appear in the thickness direction which is the z-direction; alternatively, [0101] states that the adhesive can be as thick as the chip 21 and again, pads 314 do not even show in the thickness direction on fig. 10 and can be reasonably assumed thinner than chip 21 or maybe as thick as the other pads 313 which are clearly thinner than adhesive 91 on fig. 10).

d.	Re claim 4, the first adhesive layer is spaced apart (by its portion disposed on board 41; see fig. 10) from the board and is disposed on (indirectly) the first connection pads.



f.	Re claim 7, the first connection pads consist of a metal of a single material (see [0055] and [0105] noting that the wires 315 and pads 314 are integrally formed and therefore, the metal material of the wire as per [0055] is also the metal material of pads 314).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2018/0226326).

a.	Re claim 3  and in the alternative to the anticipation rejection above, Uchiyama discloses all the limitations of claim 2 as stated above including the first adhesive layer overlapping with the area between the first connection pads is disposed directly on the board (as explained in claim 3 rejection above), except explicitly that a thickness of the first adhesive layer overlapping with the area between the first connection pads is greater than a thickness of each of the first connection pads. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided pads 314 to have the same thickness as pads 313 by simultaneously fabricating them from the a same conductive layer to save time and cost (see MPEP 2144.I&II), and this would have resulted in pads 314 having the same thickness as pads 313 wherein the said thickness is less than the thickness of adhesive layer 91 or 91&911 (see fig. 10) including for portions of 91 or 91&911 overlapping with the area between the first connection pads.

b.	Re claim 5, Uchiyama discloses all the limitations of claim 4 as stated above but does not appear to explicitly disclose that each of the first connection pads comprises: a first conductive layer disposed between the board and the first adhesive layer; and a second conductive layer disposed between the board and the first adhesive layer, the second conductive layer having a different material from a material of the first conductive layer and surrounding a side surface of the first conductive layer. However, 

c.	Re claim 7 and in the alternative to the anticipation rejection above, Uchiyama discloses all the limitations of claim 1 as stated above including that the first connection 

d.	Re claim 8, Uchiyama discloses the circuit board of claim 7, further comprising: first signal lines 315 disposed between the driving chip and the first connection pads to electrically connect the first connection pads to the driving chip (this is either implicit or would have been obvious to one skilled in the art before the effective filing date of the invention to do in order to electrically connect pads 314 to drive chip 21), but do not appear to explicitly disclose second signal lines disposed between the driving chip and the second connection pads to electrically connect the second connection pads to the driving chip. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided second signal lines disposed between the driving chip and the second connection pads to electrically connect the .

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nomura (US 2018/0217466) disclose a circuit board similar to the claimed invention. Noichi et al. (US 2013/0313695) and Sunohara et al. (US 2009/0174083) disclose wiring layers and associated pads formed with a layer of copper coated on top surfaces and sidewalls with protective metallic layer(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899